DETAILED ACTION
This communication is a Final Office Action rejection on the merits. Claims 1-2, 4, 6-7, and 9 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on 02/10/2022 (related to the 101 Rejection) have been fully considered but they are not persuasive.
Applicant states, on pages 6-13, that the contract management system implemented by the amended claims of the present application utilizes machine learning engine that can easily identify trends and patterns in large volumes of data (such as training sets stored in the memory unit) that would otherwise not be apparent to humans. The identified trends and patterns from the large volumes of data increases the ability of the machine learning engine to deliver accurate risk scores. Further, the machine learning engine continuously updates the machine learning models with new training data sets that further increases the relevancy and the accuracy of the determined risk scores. Additionally, the consideration of metadata such as numbers, timelines, amount, etc., for the determination of the clause risk scores enables the contract management system to further increase the accuracy of the risk score at the clause level. The control system also allows the user to reduce the business risk level 
Examiner respectfully disagrees with Applicant. The amended limitations in their respective claims, are directed, in part, to a method for determining a clause category and a clause risk score of each of the two or more clauses of the contract document based on the text of each of the two or more clauses of the contract document. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include fundamental economic practices. The risk score is a fundamental economic practice because is used to mitigate business risk associated with a contract. If a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic practices,” then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The mere nominal recitation of generic computer components does not take the claim out of the fundamental economic practices grouping. For example, “determining a clause category and a clause risk score of each of the two or more clauses of the contract document based on the text of each of the two or more clauses of the contract document” is still considered an abstract idea. The main functions of that feature are collecting data from a user (e.g. historical data associated with each of the two or more clauses), analyzing the data (e.g. determining a score based on historical data), and displaying certain results of the collection and analysis (e.g. displaying the risk score). Those are functions that the courts have described as merely indicating a field of 
Further, although the claim includes an additional element of machine learning model. Examiner notes that the machine learning model is merely used for extracting metadata associated with each of the two or more clauses based on the corresponding clause category of each of the two or more clauses (Paragraph 0029). At Step 2A, Prong 2 - the machine learning is considered “insignificant extra-solution activity” (MPEP 2106.05g) because is just “mere data gathering” (MPEP 2106.05g) to use it for a risk score analysis. At Step 2B - the machine learning engine is considered a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d). The claim does not disclose how the additional element (e.g. machine learning model) is trained and continuously updated over time. Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible. Examiner recommends to follow Example 39 of the 2019 Revised Patent Subject Matter Eligibility Guidance.

Applicant's arguments filed on 02/10/2022 (related to the 102 Rejection) have been fully considered but they are not persuasive.
Applicant states, on pages 14-16, that Wodetzki, at best, describes considering a risk score associated with the prevailing terms of the contract to determine the risk score but fails to describe the determination of the risk score based on the weightage/significance of each clause category.
Examiner respectfully disagrees with Applicant. Wodetzki discloses a weightage/significance of each clause category (see Figure 7, item 512, Rules Sets; Paragraph 0134, The present platform develops an approach where contractual risk can be measured by assessing the extent to which a contract contains clauses that increase risk transfer to one party or create barriers to risk transfer to another party and supports both weighted, customer-specific adjustments to the risk score components, while also maintaining a universal, standard weighting. This supports the development of risk sub scores and overall contract risk scores that are tailored to the needs of specific enterprises). Examiner notes that the risk sub scores are calculated at the clause level and the overall risk score is the sum of the sub scores multiplied by their respective standard weighting. Therefore, Wodetzki discloses clause categories with different significance or weightages.
Amended independent claim 6 recites features similar to amended independent claim 1. Therefore, the remarks presented above for amended independent claim 1 also apply to amended independent claim 6.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 6-7, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method for determining a risk score for a contract document, the method comprising: extracting two or more clauses from the contract document; determining a clause category and a clause risk score of each of the two or more clauses of the contract document based on the text of each of the two or more clauses of the contract document, wherein the clause category is indicative of a type of the corresponding clause and the clause risk score is indicative of a risk level associated with the corresponding clause; extracting metadata associated with each of the two or more clauses based on the corresponding clause category of each of the two or more clauses, wherein determining the clause risk score of each of the two or more clauses of the contract document further comprises determining the clause risk score of each of the two or more clauses of the contract document based on the extracted metadata of the corresponding clause category; determining a clause category risk score for each determined clause category based on the clause risk scores of one or more clauses, from the two or more clauses, classified under the respective clause category, wherein the clause category risk score is indicative of a cumulative risk score of the one or more clauses classified under the respective clause category; identifying a pre-stored weightage associated with each of the identified clause category, wherein the pre-stored weightage is indicative of significance of the respective clause category; determining the risk score for the contract document based on the clause category risk score and the pre-stored weightage associated with the respective clause category risk score for each of the identified clause category; and  displaying the risk score of the contract document. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include fundamental economic practices. The risk score is a fundamental economic practice because is used to mitigate business risk associated with a contract. If a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic practices,” then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a processor; and a machine learning engine.
The processor is merely used to determine the clause risk score of each of the two or more clauses of the contract document based on the extracted metadata of the corresponding clause category (Paragraph 0004). The machine learning engine is merely used to extract metadata associated with each of the two or more clauses based on the corresponding clause category of each of the two or more clauses (Paragraph 0029). The display device is merely used to display the composite risk score (Paragraph 0018). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “processor,” “machine learning engine,” and “display device” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the machine learning engine used to extract information is considered “insignificant extra-solution activity” (MPEP 2106.05g) because is just “mere data gathering” (MPEP 2106.05g) to use it for a risk score analysis. Also, the display device is considered “field of use” (MPEP 2106.05h); as it’s just used to display information. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of determining a clause category risk score. The specification shows that the processor is merely used to determine the clause risk score of each of the two or more clauses of the contract document based on the extracted metadata of the corresponding clause category (Paragraph 0004). The machine learning engine is merely used to extract metadata associated with each of the two or more clauses based on the corresponding clause category of each of the two or more clauses (Paragraph 0029). The display device is merely used to display the composite risk score (Paragraph 0018).  Further, the machine learning engine and the display device are considered a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 6
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 6 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 6 recites: A system for determining a risk score for a contract document, the system configured to: extract two or more clauses from the contract document; determine a clause category and a clause risk score of each of the two or more clauses of the contract document based on the text of each the two or more clauses of the contract document, wherein the clause category is indicative of the type of the corresponding clause and the clause risk score is indicative of the risk level associated with the corresponding clause; extract metadata associated with each of the two or more clauses based on the corresponding clause category of each of the two or more clauses and to determine the clause risk score of each of the two or more clauses of the contract document based on the extracted metadata of the corresponding clause category; determine a clause category risk score for each determined clause category based on the clause risk scores of one or more clauses, from the two or more clauses, classified under the respective clause category, wherein the clause category risk score is indicative of a cumulative risk score of the one or more clauses classified under the respective clause category; identify a pre-stored weightage associated with each of the identified clause category, wherein the pre-stored weightage is indicative of significance of the respective clause category; determine the risk score for the contract document based on the clause category risk score and the pre-stored weightage associated with the respective clause category risk score for each of the identified clause category; and display the risk score of the contract document. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include fundamental economic practices. The risk score is a fundamental economic practice because is used to mitigate business risk associated with a contract. If a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic practices,” then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 6 includes additional elements: a control system; an input unit; a processor; and a display device.
The control is merely used to determine the composite risk score for the contract document (Paragraph 0019). The input unit is merely used to receive the contract document (Paragraph 0019). The processor is merely used to extract metadata associated with each of the two or more clauses based on the corresponding clause category of each of the two or more clauses and to determine the clause risk score of each of the two or more clauses of the contract document based on the extracted metadata of the corresponding clause category (Paragraph 0004). The display device is merely used to display the composite risk score (Paragraph 0018). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “control,” “processor,” and “display device” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the processor used to extract information is considered “insignificant extra-solution activity” (MPEP 2106.05g) because is just “mere data gathering” (MPEP 2106.05g) to use it for a risk score analysis. Also, the display device is considered “field of use” (MPEP 2106.05h); as it’s just used to display information. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of determining a clause category risk score. The specification shows that the control is merely used to determine the composite risk score for the contract document (Paragraph 0019). The input unit is merely used to receive the contract document (Paragraph 0019). The processor is merely used to extract metadata associated with each of the two or more clauses based on the corresponding clause category of each of the two or more clauses and to determine the clause risk score of each of the two or more clauses of the contract document based on the extracted metadata of the corresponding clause category (Paragraph 0004). The display device is merely used to display the composite risk score (Paragraph 0018). Further, the processor and the display device are considered a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 2-4 and 7-9 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim element is a machine learning engine. The machine learning engine is used to determine a clause category probability associated with each of the two or more clauses of the contract document based on a machine learning model, wherein the clause category probability is indicative of a degree of match between the text of the respective clause from the two or more clauses of the contract document and the text of a relevant standard clause identified from the plurality of pre-stored standard clauses (Paragraph 0024). The machine learning engine is considered a “particular technological environment” MPEP 2106.05h at Step 2A. Also, the machine learning engine is merely used as a tool to perform an abstract idea at Step 2B. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Wodetzki et al. (US 2018/0268506 A1).
Regarding claim 1, Wodetzki et al. discloses a method for determining a risk score for a contract document (Paragraph 0003, Utilizing computer software to monitor, analyze, and provide visibility into contractual risks, rights and processes across a party's existing portfolio of contracts is problematic. Primarily three problems present themselves when trying to use automated logic to identify and assess contractual terms; Paragraph 0015, In embodiments, the methods and systems provide the step of calculating a risk score associated with the prevailing terms of the contract), the method comprising: 
extracting, by a processor, two or more clauses from the contract document (Paragraph 0121, To that end and according to an embodiment of the present invention, a platform uses artificial intelligence to capture contracts and apply captured data to the universal contract model data object and data model. Referring to FIG. 7, legacy contracts, third party contracts and existing contractual metadata (if any) are analyzed by scanning a paper document and performing optical character recognition to convert a scanned image to computer readable text. Optionally, the computer readable text is manually reviewed and corrected by a human to create OCR corrected data. From the computer readable text, a machine learning/artificial intelligence (“ML/AI”) module is used to obtain data from the contract text for application to the universal contract model; Paragraph 0122, This task is performed by utilizing a contract AI developer module 502 and a contract AI platform 504. The contract AI developer module 502 comprises a rule development user interface 506 allowing a user to create rules for contract AI rule development using a human rule builder module 508. The contract AI developer module 502 further comprises a ML/AI rule builder module 510. The rule builder modules 508 and 510 process documents and clauses from contracts to create rule sets 518 that are categorized as universal contract module rule sets 514, industry specific rule sets 516, and customer specific rule sets 518, as described below. The rules are deployed to the contract AI platform 504 (described below). The contract AI platform 504 further provides a feedback training corpus 520 that further includes a contract document training corpus 526 and a contract clause training corpus 524);
determining, by the processor, a clause category and a clause risk score of each of the two or more clauses of the contract document based on the text of each of the two or more clauses of the contract document, wherein the clause category is indicative of a type of the corresponding clause  and the clause risk score is indicative of a risk level associated with the corresponding clause (Paragraph 0085, Referring to FIG. 3, the Universal Contract Model organizes contractual data into a set of major categories: Contract details 300, parties data 302, term and termination data 304, risk allocation data 306, payment and performance data 308, relationship management data 310 and boilerplate data 312; Paragraph 0087, Term and termination data 304 describes the terms designed for starting and ending a contract, including effective date, term, expiry date, renewal process, and termination with or without cause. The data contains the term of the contract (including, for example, effective date, expiry date, initial term, renewal option, auto-renewal process, and timing constraints on renewal), termination rights (including, for example, termination for convenience, termination for change of control, termination for cause, who has these rights, cure and notice periods, and carve-outs), and more granular details for certain industries (including for example, for the financial services industry, ratings downgrade events, net asset value triggers, and cross-default details; Paragraph 0135, A party can gain visibility into its contractual risk by scoring risk using an algorithm that analyzes risk factors to objectively measure the risk of each of a party's contracts, allowing the party to identify and manage issues before they can become problems. The present platform may include an implementation of a contractual risk model which measures the extent to which risk transfer is achieved or constrained (from a party-specific perspective) by the terms of any contract. In one implementation, one or more contractual terms/data points are declared to serve risk allocation purposes, and a maximum potential risk score is assigned to each such term, where a high score indicates an undesirable risk outcome (a likely risk increase) for the party whose contract portfolio is being assessed. One or more instance scores may then be declared for one or more specific values assigned to the contractual terms/data points, within the range between zero and the maximum. A normalized total contract risk score may now be evaluated for any one contract, for example, using an algorithm that scores contract risk as a percentage based on the instance score compared to the highest possible risk score. An optional approach supports a bifurcation of the universal risk score (based on the views of a pool of experts) and a customer specific version of the risk score, under which the customer applies a secondary weighting to elements of the universal risk score based on the views of its own risk experts. Another implementation of the risk scoring algorithm uses machine learning against a corpus of contractual documents and real-world risk outcome data to assign risk benchmark scores to the universal risk scoring model. For example, litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome; Examiner notes that the risk score can be assigned to each term. Applicant stated “term” as an example of a clause category. Therefore, Wodetzki et al. discloses a “clause category risk score”); 
extracting, by a machine learning engine, metadata associated with each of the two or more clauses based on the corresponding clause category of each of the two or more clauses, wherein determining the clause risk score of each of the two or more clauses of the contract document further comprises determining the clause risk score of each of the two or more clauses of the contract document based on the extracted metadata of the corresponding clause category (Paragraph 0119, In another approach, the capture and creation of the data abstraction is performed by machines using a supervised learning technique. The machine (typically a software algorithm) is trained with examples of contract documents, contract clauses, contract sentences and/or contract phrases (the “contract corpus”), from which a set of rules is developed and refined using one or more heuristic or machine learning methods; Paragraph 0135, Another implementation of the risk scoring algorithm uses machine learning against a corpus of contractual documents and real-world risk outcome data to assign risk benchmark scores to the universal risk scoring model. For example, litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome; Examiner interprets the corpus of contractual documents and real-world risk outcome data as the metadata associated with each of the two or more clauses; 
determining, by the processor, a clause category risk score for each determined clause category based on the clause risk scores of one or more clauses, from the two or more clauses, classified under the respective clause category (Paragraph 0119, In another approach, the capture and creation of the data abstraction is performed by machines using a supervised learning technique. The machine (typically a software algorithm) is trained with examples of contract documents, contract clauses, contract sentences and/or contract phrases (the “contract corpus”), from which a set of rules is developed and refined using one or more heuristic or machine learning methods; Paragraph 0135, Another implementation of the risk scoring algorithm uses machine learning against a corpus of contractual documents and real-world risk outcome data to assign risk benchmark scores to the universal risk scoring model. For example, litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome), wherein the clause category risk score is indicative of a cumulative risk score of the one or more clauses classified under the respective clause category (Paragraph 0139, Further, the contract management system can alert a user when a contract risk score exceeds a threshold value. For example, and referring to FIG. 19, a new document/version in a contract management system is submitted to the contract AI platform 504 and translated into a set of CDFs. The CDF data is then assessed and assigned a contract risk score according to the risk values associated with its various CDFs. A contract risk score reference data store is available to the contract management system. Individual and aggregated contract risk scores are presented within the contract management user interface to provide a normalized, measurable assessment of contract risk to contract management system users. Contract risk scores are processed by a rules engine to trigger alerts for unacceptable deviation from risk guidelines. A responsibility reference table is looked up to ascertain who receives risk alerts for any CDF or set of CDFs. Risk alerts are communicated to responsible persons via email, mobile and other methods);
identifying, by the processor, a pre-stored weightage associated with each of the identified clause category, wherein the pre-stored weightage is indicative of significance of the respective clause category (see Figure 7, item 512, Rules Sets; Paragraph 0134, The present platform develops an approach where contractual risk can be measured by assessing the extent to which a contract contains clauses that increase risk transfer to one party or create barriers to risk transfer to another party and supports both weighted, customer-specific adjustments to the risk score components, while also maintaining a universal, standard weighting. This supports the development of risk sub scores and overall contract risk scores that are tailored to the needs of specific enterprises); 
determining, by the processor, the risk score for the contract document based on the clause category risk score and the pre-stored weightage associated with the respective clause category risk score for each of the identified clause category (Paragraph 0119, In another approach, the capture and creation of the data abstraction is performed by machines using a supervised learning technique. The machine (typically a software algorithm) is trained with examples of contract documents, contract clauses, contract sentences and/or contract phrases (the “contract corpus”), from which a set of rules is developed and refined using one or more heuristic or machine learning methods; Paragraph 0134, The present platform develops an approach where contractual risk can be measured by assessing the extent to which a contract contains clauses that increase risk transfer to one party or create barriers to risk transfer to another party and supports both weighted, customer-specific adjustments to the risk score components, while also maintaining a universal, standard weighting. This supports the development of risk sub scores and overall contract risk scores that are tailored to the needs of specific enterprises; Paragraph 0135, Another implementation of the risk scoring algorithm uses machine learning against a corpus of contractual documents and real-world risk outcome data to assign risk benchmark scores to the universal risk scoring model. For example, litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome; Paragraph 0136, In that regard, and referring to FIG. 18, a contractual risk score is calculated by implementing a set of universal contractual data fields (CDF) that is available for risk score allocation. Each field may be key: value, RDF triple, array, or other data representations. Also, a risk score scale is defined to indicate low risk transfer through to high risk transfer. For example, a low risk is associated with zero, and high risk is associated with a number, such as ten or more, with intermediate degrees of risk associated with numbers between zero and ten or more; Examiner notes that an overall risk score is calculated based on the sum of all the risk sub scores, wherein each risk sub score may have a different weight); 
and displaying, by the processor, the risk score of the contract document on a display device (Paragraph 0137, The risk score data store is deployed to a production contract management system to display contract risk scores to a user associated with the contract. The contract risk scores may be a sum of contract risk values or the contract risk score may the value of the highest contract risk score for a CDF).

Regarding claim 6, Wodetzki et al. a control system for determining a risk score for a contract document (Paragraph 0003, Utilizing computer software to monitor, analyze, and provide visibility into contractual risks, rights and processes across a party's existing portfolio of contracts is problematic. Primarily three problems present themselves when trying to use automated logic to identify and assess contractual terms; Paragraph 0015, In embodiments, the methods and systems provide the step of calculating a risk score associated with the prevailing terms of the contract; Paragraph 0160, The methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor. The processor may be part of a server, cloud server, client, network infrastructure, mobile computing platform, stationary computing platform, or other computing platform), the control system comprising: an input unit configured to receive the contract document (Paragraph 0133, Finally, referring to FIG. 17, in a tenth step, a contract management application passes new contract documents to the contract AI platform 504. The contract AI platform 504 images and OCR processes the contract document to ensure that a high-quality document text layer is available. Natural Language Processing (NLP) and Verification Services are optionally applied to document text, for example, to provide supplementary annotation of the text like named entity recognition, sentence boundary detection, parts of speech tagging, or address verification); a processor communicably coupled to the input unit (Paragraph 0160, The methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor. The processor may be part of a server, cloud server, client, network infrastructure, mobile computing platform, stationary computing platform, or other computing platform; Paragraph 0162, The software program may be associated with a server that may include a file server, print server, domain server, internet server, intranet server and other variants such as secondary server, host server, distributed server and the like. The server may include one or more of memories, processors, computer readable media, storage media, ports (physical and virtual), communication devices, and interfaces capable of accessing other servers, clients, machines, and devices through a wired or a wireless medium, and the like. The methods, programs or codes as described herein and elsewhere may be executed by the server), the processor configured to:
extract two or more clauses from the contract document (Paragraph 0121, To that end and according to an embodiment of the present invention, a platform uses artificial intelligence to capture contracts and apply captured data to the universal contract model data object and data model. Referring to FIG. 7, legacy contracts, third party contracts and existing contractual metadata (if any) are analyzed by scanning a paper document and performing optical character recognition to convert a scanned image to computer readable text. Optionally, the computer readable text is manually reviewed and corrected by a human to create OCR corrected data. From the computer readable text, a machine learning/artificial intelligence (“ML/AI”) module is used to obtain data from the contract text for application to the universal contract model; Paragraph 0122, This task is performed by utilizing a contract AI developer module 502 and a contract AI platform 504. The contract AI developer module 502 comprises a rule development user interface 506 allowing a user to create rules for contract AI rule development using a human rule builder module 508. The contract AI developer module 502 further comprises a ML/AI rule builder module 510. The rule builder modules 508 and 510 process documents and clauses from contracts to create rule sets 518 that are categorized as universal contract module rule sets 514, industry specific rule sets 516, and customer specific rule sets 518, as described below. The rules are deployed to the contract AI platform 504 (described below). The contract AI platform 504 further provides a feedback training corpus 520 that further includes a contract document training corpus 526 and a contract clause training corpus 524);
determine a clause category and a clause risk score of each of the two or more clauses of the contract document based on the text of each of the two or more clauses of the contract document, wherein the clause category is indicative of a type of the corresponding clause  and the clause risk score is indicative of a risk level associated with the corresponding clause (Paragraph 0085, Referring to FIG. 3, the Universal Contract Model organizes contractual data into a set of major categories: Contract details 300, parties data 302, term and termination data 304, risk allocation data 306, payment and performance data 308, relationship management data 310 and boilerplate data 312; Paragraph 0087, Term and termination data 304 describes the terms designed for starting and ending a contract, including effective date, term, expiry date, renewal process, and termination with or without cause. The data contains the term of the contract (including, for example, effective date, expiry date, initial term, renewal option, auto-renewal process, and timing constraints on renewal), termination rights (including, for example, termination for convenience, termination for change of control, termination for cause, who has these rights, cure and notice periods, and carve-outs), and more granular details for certain industries (including for example, for the financial services industry, ratings downgrade events, net asset value triggers, and cross-default details; Paragraph 0135, A party can gain visibility into its contractual risk by scoring risk using an algorithm that analyzes risk factors to objectively measure the risk of each of a party's contracts, allowing the party to identify and manage issues before they can become problems. The present platform may include an implementation of a contractual risk model which measures the extent to which risk transfer is achieved or constrained (from a party-specific perspective) by the terms of any contract. In one implementation, one or more contractual terms/data points are declared to serve risk allocation purposes, and a maximum potential risk score is assigned to each such term, where a high score indicates an undesirable risk outcome (a likely risk increase) for the party whose contract portfolio is being assessed. One or more instance scores may then be declared for one or more specific values assigned to the contractual terms/data points, within the range between zero and the maximum. A normalized total contract risk score may now be evaluated for any one contract, for example, using an algorithm that scores contract risk as a percentage based on the instance score compared to the highest possible risk score. An optional approach supports a bifurcation of the universal risk score (based on the views of a pool of experts) and a customer specific version of the risk score, under which the customer applies a secondary weighting to elements of the universal risk score based on the views of its own risk experts. Another implementation of the risk scoring algorithm uses machine learning against a corpus of contractual documents and real-world risk outcome data to assign risk benchmark scores to the universal risk scoring model. For example, litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome; Examiner notes that the risk score can be assigned to each term. Applicant stated “term” as an example of a clause category. Therefore, Wodetzki et al. discloses a “clause category risk score”); 
extract metadata associated with each of the two or more clauses based on the corresponding clause category of each of the two or more clauses and wherein the processor is further configured to determine the clause risk score of each of the two or more clauses of the contract document further comprises determining the clause risk score of each of the two or more clauses of the contract document based on the extracted metadata of the corresponding clause category (Paragraph 0119, In another approach, the capture and creation of the data abstraction is performed by machines using a supervised learning technique. The machine (typically a software algorithm) is trained with examples of contract documents, contract clauses, contract sentences and/or contract phrases (the “contract corpus”), from which a set of rules is developed and refined using one or more heuristic or machine learning methods; Paragraph 0135, Another implementation of the risk scoring algorithm uses machine learning against a corpus of contractual documents and real-world risk outcome data to assign risk benchmark scores to the universal risk scoring model. For example, litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome; Examiner interprets the corpus of contractual documents and real-world risk outcome data as the metadata associated with each of the two or more clauses); 
determine a clause category risk score for each determined clause category based on the clause risk scores of one or more clauses, from the two or more clauses, classified under the respective clause category (Paragraph 0119, In another approach, the capture and creation of the data abstraction is performed by machines using a supervised learning technique. The machine (typically a software algorithm) is trained with examples of contract documents, contract clauses, contract sentences and/or contract phrases (the “contract corpus”), from which a set of rules is developed and refined using one or more heuristic or machine learning methods; Paragraph 0135, Another implementation of the risk scoring algorithm uses machine learning against a corpus of contractual documents and real-world risk outcome data to assign risk benchmark scores to the universal risk scoring model. For example, litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome), wherein the clause category risk score is indicative of a cumulative risk score of the one or more clauses classified under the respective clause category (Paragraph 0139, Further, the contract management system can alert a user when a contract risk score exceeds a threshold value. For example, and referring to FIG. 19, a new document/version in a contract management system is submitted to the contract AI platform 504 and translated into a set of CDFs. The CDF data is then assessed and assigned a contract risk score according to the risk values associated with its various CDFs. A contract risk score reference data store is available to the contract management system. Individual and aggregated contract risk scores are presented within the contract management user interface to provide a normalized, measurable assessment of contract risk to contract management system users. Contract risk scores are processed by a rules engine to trigger alerts for unacceptable deviation from risk guidelines. A responsibility reference table is looked up to ascertain who receives risk alerts for any CDF or set of CDFs. Risk alerts are communicated to responsible persons via email, mobile and other methods);
identify a pre-stored weightage associated with each of the identified clause category, wherein the pre-stored weightage is indicative of significance of the respective clause category (see Figure 7, item 512, Rules Sets; Paragraph 0134, The present platform develops an approach where contractual risk can be measured by assessing the extent to which a contract contains clauses that increase risk transfer to one party or create barriers to risk transfer to another party and supports both weighted, customer-specific adjustments to the risk score components, while also maintaining a universal, standard weighting. This supports the development of risk sub scores and overall contract risk scores that are tailored to the needs of specific enterprises); 
determine the risk score for the contract document based on the clause category risk score and the pre-stored weightage associated with the respective clause category risk score for each of the identified clause category (Paragraph 0119, In another approach, the capture and creation of the data abstraction is performed by machines using a supervised learning technique. The machine (typically a software algorithm) is trained with examples of contract documents, contract clauses, contract sentences and/or contract phrases (the “contract corpus”), from which a set of rules is developed and refined using one or more heuristic or machine learning methods; Paragraph 0134, The present platform develops an approach where contractual risk can be measured by assessing the extent to which a contract contains clauses that increase risk transfer to one party or create barriers to risk transfer to another party and supports both weighted, customer-specific adjustments to the risk score components, while also maintaining a universal, standard weighting. This supports the development of risk sub scores and overall contract risk scores that are tailored to the needs of specific enterprises; Paragraph 0135, Another implementation of the risk scoring algorithm uses machine learning against a corpus of contractual documents and real-world risk outcome data to assign risk benchmark scores to the universal risk scoring model. For example, litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome; Paragraph 0136, In that regard, and referring to FIG. 18, a contractual risk score is calculated by implementing a set of universal contractual data fields (CDF) that is available for risk score allocation. Each field may be key: value, RDF triple, array, or other data representations. Also, a risk score scale is defined to indicate low risk transfer through to high risk transfer. For example, a low risk is associated with zero, and high risk is associated with a number, such as ten or more, with intermediate degrees of risk associated with numbers between zero and ten or more; Examiner notes that an overall risk score is calculated based on the sum of all the risk sub scores, wherein each risk sub score may have a different weight); 
and display the risk score of the contract document on a display device (Paragraph 0137, The risk score data store is deployed to a production contract management system to display contract risk scores to a user associated with the contract. The contract risk scores may be a sum of contract risk values or the contract risk score may the value of the highest contract risk score for a CDF).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wodetzki et al. (US 2018/0268506 A1), in view of Jain et al. (US 10,162,850 B1).
Regarding claims 2, 4, 7, and 9, which are dependent of claims 1 and 6, Wodetzki et al. discloses all the limitations in claims 1 and 6. Wodetzki et al. further comprising: determining, by the machine learning engine, a clause category probability associated with each of the two or more clauses of the contract document based on a machine learning model, … (Paragraph 0126, Referring to FIG. 10, in a third step, the clause training corpus 524 is amplified by legally re-classifying clauses from the clause training corpus 524 by passing them through ML/AI models to refine the clause classification. Clauses or sentences that remain unclassified from the document training corpus 526 are also classified with legal classifiers using ML/AI models and given confidence scores. Sentences that have high ambiguity due to external dependencies are joined to the dependent content/sentence to create sentence pairs (a type of clause) and resent the ML/AI to be classified with legal classifiers and given confidence scores. From the classification step, classified sentences/clauses with high confidence scores are passed directly to clause training corpus 524. Clauses with lower confidence scores are passed to an optional anonymizer and then presented to human experts to verify the classification. Classifications that are corrected are sent to the feedback training corpus 520 and clauses that are not corrected are sent to the clause training corpus 524; Paragraph 0133, Finally, referring to FIG. 17, in a tenth step, a contract management application passes new contract documents to the contract AI platform 504. The contract AI platform 504 images and OCR processes the contract document to ensure that a high-quality document text layer is available. Natural Language Processing (NLP) and Verification Services are optionally applied to document text, for example, to provide supplementary annotation of the text like named entity recognition, sentence boundary detection, parts of speech tagging, or address verification. Next, document and contract transaction ML/AI rules are applied to the contract document. Next, multiple clause classification ML/AI rules are applied to the contract document. In a subsequent step, a normalized dataset according to the universal contract model is passed with the contract document and the contract management application ingests the dataset into the UCM transaction/object and data model and performs a contract model rollup. Finally, if the contract is reviewed by a user, the user's corrections from the contract management application captures corrections to data, which is passed back into ML/AI feedback loop of the contract AI platform 504).
	Although Wodetzki et al. discloses classifying a two or more clauses of the contract document based on a machine learning model and a confidence score, Wodetzki et al. does not specifically disclose wherein a clause category probability, wherein the clause category probability is indicative of a degree of match between the text of the respective clause from the two or more clauses of the contract document and the text of a relevant standard clause identified from the plurality of pre-stored standard clauses.
	However, Jain et al. discloses determining, by the machine learning engine, a clause category probability associated with each of the two or more clauses of the contract document based on a machine learning model, wherein the clause category probability is indicative of a degree of match between the text of the respective clause from the two or more clauses of the contract document and the text of a relevant standard clause identified from the plurality of pre-stored standard clauses (Column 16, lines 60-67, In one or more of the various embodiments, a document engine may be arranged to assign one or more confidence scores for each evaluated clause that may represent how closely the clause matches the requirements for clause category. In one or more of the various embodiments, a document engine may be arranged to track multiple confidence scores for each clause each associated with different clause categories; Column 24, lines 26-42, Also, in some embodiments, the validation engine may attempt to match incoming clauses to clauses previously stored in the clause repository. Accordingly, in some embodiments, one or more clauses may be determined to be close or exact matches based on a comparison of their content to the content of known clauses. For example, in some embodiments, a validation engine may perform string comparisons of one or more incoming clauses with stored clauses. Accordingly, in this example, incoming clauses that are close or exact string match to a clause in the clause repository may be automatically assigned the same clause category as the clause in the clause repository. Further, in one or more of the various embodiments, validation engine may be arranged to match incoming clauses with clause in the clause repository based on meta-data information, hash/digest values, checksums, or the like, or combination thereof; Column 24, lines 58-67, In one or more of the various embodiments, one or more ML models may be arranged to classify clauses based on the textual content of the incoming clauses. Also, in one or more of the various embodiments, one or more ML models may be arranged to classify clauses based on the some or all of the meta-data associated with the one or more ML models. Further, in some embodiments, both the textual content and some or all of the meta-data associated with a clause may be provided to one or more ML models to evaluate one or more of the incoming clauses); 
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the machine learning model used to classify clauses of a contract document of the invention of Wodetzki et al. to further provide a degree of match between the text of the respective clause from the two or more clauses of the contract document and the text of a relevant standard clause identified from the plurality of pre-stored standard clauses of the invention of Jain et al. because doing so would allow the method/system to automatically assign the same clause category to incoming clauses that are close match to a clause in the clause repository  (See Jain et al., Column 24, lines 26-42). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                                                                                                                                                                                                                              /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624